RENDERED: OCTOBER 9, 2020; 10:00 A.M.
                            TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

     NOS. 2018-CA-1603-MR, 2018-CA-1641-MR, AND 2018-CA-1773-MR


EHMAUD LYJUAN TUCKER1                                                          APPELLANT



               APPEALS FROM FAYETTE CIRCUIT COURT
v.            HONORABLE KIMBERLY N. BUNNELL, JUDGE
          ACTION NOS. 17-CR-00974, 17-CR-01226, AND 17-CR-01252



COMMONWEALTH OF KENTUCKY                                                          APPELLEE



                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: Ehmaud Lyjuan Tucker appeals the Fayette Circuit Court’s

May 18, 2018 order denying his motion to suppress evidence obtained from his




1
  Appellant’s first name is spelled “Ehmuad” in the notice of appeal and in other places
throughout the record.
cell phone. Tucker believes the circuit court erred in denying his motion because

the search warrant was overbroad. Finding no error, we affirm.

                                     BACKGROUND

              On July 7, 2017, police were investigating several recent burglaries in

the Lexington area. An e-mail was distributed throughout the police department

that included a description of the suspect. The e-mail described a black male in his

late teens or early twenties wearing a pink North Face backpack. That day, police

saw Tucker – who fit the description – and attempted to detain him. Tucker fled

and, while running, tossed away a firearm. Police eventually caught Tucker and

found the firearm, marijuana, and several of the stolen items.

              After detaining Tucker, the police sought a warrant to search his cell

phone. Detective Gary Cottrell prepared and signed an affidavit to serve as the

basis for a judge’s conclusion probable cause for a search warrant existed. The

affidavit described Tucker’s cell phone by location and by IMEI number.2 It

sought “[a] complete forensic examination of the above listed Cellular telephone

[including] examination by use of specialized software and techniques accepted by

the computer forensic scientific community for a proper seizure and retention of

digital evidence.” (Record (R.) at 91.) The affidavit further stated that “there is



2
  The IMEI, or International Mobile Equipment Identity, number is a unique 15-digit code
identifying the device.

                                             -2-
probable and reasonable cause to believe and affiant does believe that said property

constitutes . . . evidence which tends to show that a crime has been committed or

that a particular person has committed a crime.” (Id.) After describing the

circumstance of Tucker’s arrest, including the basis of the affiant’s/officer’s belief

Tucker was involved in a series of burglaries between June 27 and July 7, 2017,

the affidavit states:

              It is the affiant’s experience that cellular devices and
              cellular phone records can contain information showing
              whom the subjects have been in contact with and the
              locations of the contact, during specific time periods. It is
              also affiant’s experience that data that has been deleted
              from a cellular device can be recovered during a forensic
              examination of the item.

(R. at 92.) The warrant was issued on July 10, 2017.

              The warrant identifies Tucker’s cell phone and then authorizes and

describes the scope of the search as follows:

              A complete forensic examination of the above listed
              Cellular telephone to include: phonebook, call history
              (including received, dialed and missed calls), incoming,
              outgoing and drafts of text messages, IMEI/ESN/IMSI
              number, pictures and images, video, audio recordings,
              ringtones, phone details, memory card and SIM card, for a
              full forensic examination by use of specialized software
              and techniques accepted by the computer forensic
              scientific community for the proper seizure and retention
              of digital evidence.

(R. at 94.)




                                          -3-
              The search revealed a video and photograph of Tucker holding an

AR-15 rifle that was modified with non-factory parts. Those distinctive features

were identified by a homeowner whose rifle was stolen during a burglary reported

on May 25, 2017. The search also revealed a text message, delivered on May 25,

2017, referring to an AR-15 rifle. Based on this, police applied for, and received,

another search warrant. This time the warrant was for Tucker’s DNA. The goal

was to match Tucker’s DNA with blood evidence left during the May 25 burglary.

The Kentucky State Police crime lab matched the evidence to Tucker’s DNA,

resulting in Tucker being charged with first-degree burglary in a new case.3

              Tucker’s counsel filed a motion to suppress evidence in the original

case and the new burglary case. The motion was denied. Eventually, Tucker

entered a conditional guilty plea for first-degree fleeing or evading police,

tampering with physical evidence, receiving stolen property under $10,000,

carrying a concealed deadly weapon, attempted tampering with a prisoner

monitoring device, and first-degree burglary. The culmination of these sentences

ran consecutively for a total of eleven (11) years. Tucker filed a notice of appeal in

all three cases, which were consolidated for this review.




3
  During the pendency of these actions, Tucker was released on electronic monitoring but
tampered with the device and fled. This resulted in additional criminal charges.

                                              -4-
                              STANDARD OF REVIEW

             An appellate court reviewing a lower court’s denial of a motion to

suppress evidence utilizes a clear error standard of review for factual findings and

a de novo standard of review for conclusions of law. Welch v. Commonwealth, 149
S.W.3d 407, 409 (Ky. 2004).

                                     ANALYSIS

             The Supreme Court of the United States has held there is a reasonable

expectation of privacy in the contents of one’s cell phone. Riley v. California, 573
U.S. 373, 385-86, 134 S. Ct. 2473, 2484-85, 189 L. Ed. 2d 430 (2014).

Accordingly, a search warrant is generally required before an officer can search the

data contained within a person’s cell phone, and the warrant must meet the

particularity requirement of the Fourth Amendment. The Fourth Amendment’s

requirement that a warrant “particularly describe[] the place to be searched, and the

persons or things to be seized . . . makes general searches . . . impossible and

prevents the seizure of one thing under a warrant describing another. As to what is

to be taken, nothing is left to the discretion of the officer executing the warrant.”

Berger v. State of N.Y., 388 U.S. 41, 58, 87 S. Ct. 1873, 1883, 18 L. Ed. 2d 1040

(1967) (citations omitted).

             Tucker claims the warrant here was overbroad, lacking this necessary

particularity, and thereby allowing the unconstitutional general search of his cell


                                          -5-
phone contents. He says the reason the warrant was overbroad is that “[i]t

contained no reference to any specific crime for which the police were to search for

evidence and contains no date restriction.” (Appellant’s brief, pp. 9-10.) This is

not entirely correct.

             We find guidance from this Court’s factually similar case of

Applegate v. Commonwealth, authored by Judge, now Justice, Nickell. 577
S.W.3d 83 (Ky. App. 2018), disc. rev. denied (Ky. Jun. 5, 2019). In that case,

police officers conducted a lawful search of Applegate’s car, discovering a

handgun, drugs, scales, packaging materials, a tablet computer, digital camera, and

two cell phones. Id. at 86. Believing the electronic devices might contain

evidence pertinent to his drug investigation, the investigating officer prepared an

affidavit for a search warrant of the cell phones and tablet. Id. Specifically, the

affidavit stated the officer was looking for “photos, videos or communications

related to guns, drug activity, co-conspirators, drug network activity and other

associated information.” Id. A warrant was issued, and a complete forensic

examination of the electronic devices was conducted.

             The examination revealed photographs of a methamphetamine

cooking operation. In addition, the investigating officer opened various files

containing photographs and videos depicting child pornography. Id. at 87. Based

on this, a second warrant was sought, and issued, for the digital camera. No


                                         -6-
evidence of illegal activity was discovered. A third search warrant then issued

allowing the examination of all the electronic devices. This search revealed text

messages relating to drug trafficking and photographs and videos depicting child

pornography. Id. Applegate moved to suppress all evidence seized. The motion

was denied.

              On appeal, Applegate argued, in part, the officers engaged in an

improper “general” search of his electronic devices because they “looked at all the

files recovered from the devices.” Id. at 90. Justice Nickell first reiterated the

prohibition against “general” searches and stated:

              “If the scope of the search exceeds that permitted by the
              terms of a validly issued warrant or the character of the
              relevant exception from the warrant requirement, the
              subsequent seizure is unconstitutional” and the evidence
              excluded. Horton v. California, 496 U.S. 128, 140, 110 S.
              Ct. 2301, 2310, 110 L. Ed. 2d 112 (1990).

                     The scope of a lawful search is “defined by the
              object of the search and the places in which there is
              probable cause to believe that it may be found.” United
              States v. Ross, 456 U.S. 798, 824, 102 S. Ct. 2157, 2172,
              72 L. Ed. 2d 572 (1982). The Ross Court held that a lawful
              search is not “limited by the possibility that separate acts
              of entry or opening may be required to complete the
              search.” Id. at 820-21, 102 S. Ct. at 2170-71. . . .

                    ....

                     An otherwise valid search is transformed into an
              impermissible general search only where the searching
              officers demonstrate a “flagrant disregard for the


                                          -7-
             limitations of a search warrant[.]” United States v.
             Lambert, 771 F.2d 83, 93 (6th Cir. 1985).
Id. at 90-91 (quoting Lundy v. Commonwealth, 511 S.W.3d 398, 402-03 (Ky. App.

2017)).

             Although the Court in Applegate noted that the search warrant was not

“artfully drafted . . . [t]he devices were particularly described, the events preceding

their seizure were set out in detail, and the evidence sought was specified.” Id. at

91. In addition, it limited the scope of the search to evidence of Applegate’s

involvement in drug trafficking. Most importantly, the Court held the officer’s

actions in opening various files did not render the search “general” because “they

were following the authorization contained in the search warrant.” Id. The Court

specifically relied on the reasonableness of the content being searched, noting:

             [I]t is clear officers were searching only for evidence tying
             Applegate to drug trafficking. In so doing, they uncovered
             clear, unequivocal and immediately apparent evidence of
             Applegate’s possession of child pornography. This
             evidence was found in the same types of files which could
             reasonably have contained evidence related to drug
             trafficking. The officers properly limited their search in
             conformity with the warrant . . . .
Id.

             The search warrant at issue in the instant case is arguably overbroad.

Although it particularly describes the cell phone to be searched, it essentially

allowed officers to search all the data on Tucker’s cell phone. However, when


                                          -8-
qualified by the limitations of the officer’s affidavit, the necessary particularization

restricts the search to evidence contained in the cell phone’s “phonebook, call

history (including received, dialed and missed calls), incoming, outgoing and drafts

of text messages, IMEI/ESN/IMSI number, pictures and images, video, audio

recordings, ringtones, phone details, memory card and SIM card,” (R. at 94),

“which tends to show that a crime has been committed or that a particular person

has committed a crime.” (R. at 91.) See Rawls v. Commonwealth, 434 S.W.3d 48,

60 (Ky. 2014) (officer affidavit may be incorporated into a search warrant to meet

specificity requirements). The affidavit further limits the scope of the warrant to a

search for evidence relating to the string of thefts committed between June 27 and

July 7, 2017.

                 Accordingly, Tucker’s claim that the search warrant contained no

reference to a specific crime is a false one. Additionally, the fact that the

investigating officers searched data not within the specified time range in which

the warrant was based does not in and of itself render it a “general” search.

Applegate stands for the proposition that, so long as the officers are searching files

“which could reasonably have contained evidence related to [the crime on which

the search warrant was based],” they are not exceeding the bounds of the warrant.

Applegate, 577 S.W.3d at 91.4


4
    This rationale has been met with approval:

                                                 -9-
               We conclude it was reasonable for the officers to search files that pre-

dated the crimes which gave rise to the search warrant. The fact that the police

suspected the crimes occurred between June 27 and July 7, 2017, does not mean

discovered evidence showing “a crime has been committed or that a particular

person [could have] committed a crime” in data that pre-dated the crime spree must

be suppressed. It is reasonable, for example, that officers would discover evidence

of preparation or identification of Tucker’s associates in data pre-dating the actual

crimes. And, Tucker had only owned the phone for approximately one month

before the crime spree, which necessarily limited the search to a reasonable

timeframe.

               In conclusion, the search warrant was not overbroad and, therefore,

did not lead to a “general” search of Tucker’s cell phone.



       [A] warrant that authorizes an officer to search a home for illegal weapons also
       provides authority to open closets, chests, drawers, and containers in which the
       weapon might be found. A warrant to open a footlocker to search for [marijuana]
       would also authorize the opening of packages found inside. A warrant to search a
       vehicle would support a search of every part of the vehicle that might contain the
       object of the search. When a legitimate search is under way, and when its purpose
       and its limits have been precisely defined, nice distinctions between closets,
       drawers, and containers, in the case of a home, or between glove compartments,
       upholstered seats, trunks, and wrapped packages, in the case of a vehicle, must give
       way to the interest in the prompt and efficient completion of the task at hand.

United States v. Ross, 456 U.S. 798, 821, 102 S. Ct. 2157, 2171, 72 L. Ed. 2d 572 (1982)
(footnote omitted). “[S]o long as the computer search is limited to a search for evidence
explicitly authorized in the warrant, it is reasonable for the executing officers to open the various
types of files located in the computer’s hard drive in order to determine whether they contain
such evidence.” Applegate, 577 S.W.3d at 91 (quoting United States v. Richards, 659 F.3d 527,
540 (6th Cir. 2011)).

                                                -10-
                                CONCLUSION

            For the foregoing reasons, we affirm the Fayette Circuit Court’s May

18, 2018 order denying Tucker’s motion to suppress.

            ALL CONCUR.



BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE:

Aaron Reed Baker                        Daniel Cameron
Frankfort, Kentucky                     Attorney General of Kentucky

                                        Christopher Henry
                                        Assistant Attorney General
                                        Frankfort, Kentucky




                                      -11-